DICE, Commissioner.
The conviction is for unlawfully driving a motor vehicle upon a public highway while intoxicated; the punishment, confinement in the county jail for 75 days and a fine of $125.
There appears in this record neither a recognizance nor an appeal bond. In the absence of a sufficient appeal bond or recognizance or ,a showing that appellant is in jail,-this court is without jurisdiction of a misdemeanor, appeal. Alexander v. State, Tex.Cr.App., 272 S.W.2d 100, and cases there. cited.
The appeal is dismissed. ,
Opinion approved by the Court.